GAJARSA, Circuit Judge,
dissenting.
The majority concludes that the statutory language at issue here, 19 U.S.C. § 1675c (the “Byrd Amendment”), is ambiguous. Although I agree with the majority’s conclusion regarding the ambiguity of the statutory language, because I do not agree with the majority’s disposition in light of that conclusion, I respectfully dissent.
Section 1675c(b)(l) states that “[c]ompa-nies, businesses, or persons that have ceased the production of the product covered by the order or finding or who have been acquired by a company or business that is related to a company that opposed the investigation shall not be an affected domestic producer” (emphasis added). The majority recites two possible readings of this provision. The first, advanced by Candle Corporation of America (“CCA”), applies the “related to a company that opposed the investigation” limitation to both “companies” and “businesses,” with the result being that only companies and businesses that are related to a company that opposed the petition are excluded from affected domestic producer status. CCA’s interpretation thus allows companies or businesses acquired by a company that itself opposed the petition — but is not related to a company or business that opposed the petition — to qualify as affected domestic producers. This interpretation allows CCA to be eligible to apply for an offset distribution.
The second interpretation developed by the court and conceded at oral argument as not advanced in this appeal by any of the parties applies the “related to” language only to “businesses,” thereby limiting the effect of the above-described statutory language. Under this reading, an acquiring “company ... that opposed the petition” — whether or not related to a company that opposed the petition — is excluded from affected domestic producer status, and accordingly may not receive a share of the offset distributions required by the Byrd Amendment. 19 U.S.C. § 1675c(a), (b)(1). Since CCA is a “company ... that opposed the petition,” it falls within the exclusion. I agree with the majority that both of these readings might be permissible under the plain language of the statute, and that “the statutory language compels neither interpretation.” See Maj. op. at 1093. I also agree that regulations promulgated by the United States Bureau of Customs and Border Protection (“Customs”) do not adopt either reading of the statute.1
Where I depart from the majority opinion is on my view of the proper disposition of this case given the statute’s ambiguity. After concluding that the language of section 1675c(b)(l) is ambiguous and compels neither of the majority’s proffered interpretations, the majority seeks out the statute’s legislative policy and purpose to lay the foundation for its own interpretation, which it adopts, and affirms the decision of the Court of International Trade. My point of disagreement is a narrow one and *1096stems from what I believe is the proper relationship between the courts and the administrative agencies that they review.
When addressing an agency decision, we indulge “a presumption that Congress, when it left ambiguity in a statute meant for implementation by an agency, understood that the ambiguity would be resolved, first and foremost, by the agency, and desired the agency (rather than the courts) to possess whatever degree of discretion the ambiguity allows.” Smiley v. Citibank (S.D.), N.A., 517 U.S. 735, 740-41, 116 S.Ct. 1730, 135 L.Ed.2d 25 (1996) (citing Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843-44, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984)). Furthermore, “whether or not they enjoy any express delegation of authority on a particular question, agencies charged with applying a statute necessarily make all sorts of interpretive choices, and while not all of those choices bind judges to follow them, they certainly may influence courts facing questions the agencies have already answered.” United States v. Mead Corp., 533 U.S. 218, 227, 121 S.Ct. 2164, 150 L.Ed.2d 292 (2001). The majority decision disregards the scheme of deference dictated by these decisions and instead purports to decipher on its own the congressional policy and purpose, developing thereby an interpretation of the statute advanced by none of the parties before this court. The result is that the court imposes its own interpretation of section 1675c(b)(l) upon Customs without any possibility of future interpretation by the agency, despite the authority to resolve statutory ambiguities that has been delegated to Customs by Congress. See 19 U.S.C. § 1624 (2000) (“In addition to the specific powers conferred by this chapter the Secretary of the Treasury is authorized to make such rules and regulations as may be necessary to carry out the provisions of this chapter.”).
The government chose to defend Customs’ decision in this court on the same reasoning applied by the agency in denying CCA’s application for benefits. Customs denied the CCA’s request on the basis that its “creatively restrictive reading of the statute” was nonetheless contrary to congressional intent. Customs did not rest its decision on any perceived ambiguity. It is this court that now finds the statutory language ambiguous and resolves the ambiguity without a clear legislative record or first affording the agency an opportunity to resolve the ambiguity itself.
The majority states that it is only pursuing the first step of Chevron in that it is using all “traditional tools of statutory construction” to determine whether “Congress had an intention on the precise question at issue.” As the majority plainly announces, the statutory language is ambiguous. To resolve this ambiguity, the majority penetrates the textual ambiguity and discerns a purpose from what it believes the statute was designed to accomplish. Unfortunately, it does not have any premise for such a determination. In my judgment, there is no basis to decipher the congressional intent or purpose from any source. There is no legislative history of the Byrd Amendment on which this court can rely to discern a purpose. Moreover, although the majority refers to a purpose in the statutory framework, it simply quotes the language of the statute defining an affected domestic producer, a category in which we all apparently agree that CCA does not fall. See Maj. op. at 1094. Despite the litany of cases cited by the majority describing a court’s duty to “look beyond the bare text,” when I do, I see only a lack of congressional intent. Furthermore, none of the cases cited by the majority occur in an administrative setting. See Maj. op. at 1093-94 (citing cases and quoting Jones v. *1097R.R. Donnelley & Sons Co., — U.S. -, 124 S.Ct. 1836, 1842, — L.Ed.2d - (2004)). Where an agency is involved, Chevron and its progeny are clear — ambiguities are to be resolved by first and foremost by the agency.
The inability of the majority to identify any justification for CCA’s reading of the statute does not create a clear congressional purpose favoring the majority’s competing interpretation. Rather, it confirms that the statute is ambiguous. The majority’s citation of F. Hoffman-La Roche Ltd. v. Empagran S.A., — U.S. -, 124 S.Ct. 2359, 159 L.Ed.2d 226 (2004), is revealing of the fact that the majority is operating on the absence, rather than presence, of congressional intent. Maj. op. at 1094. The majority, however, overlooks an important predicate to the language that it quotes, which is that the Supreme Court was there relying on a canon of statutory construction to resolve an ambiguity and found no justification for deviating from that canon. F. Hoffman-La Roche, 124 S.Ct. at 2367. The majority here has no similar basis for preferring one interpretation over another, and resolves the ambiguity as it does simply because it finds no reason not to.
Consequently, I would permit the agency to interpret the statute in the first instance. Customs relied on its regulation rather than the text of the Byrd Amendment in reaching its decision, both of which Customs admits are silent regarding the facts of this case. This court now affirms the decisions of Customs and the Court of International Trade on a “somewhat different theory” that coincides with the reasoning in neither forum. Maj. op. at 1089. This presents additional difficulties, as “[w]e are powerless to affirm an administrative action on a ground not relied upon by the agency.” NEC Home Elecs. v. United States, 54 F.3d 736, 743 (Fed.Cir.1995) (citing Securities & Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 196, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947)). I recognize that this court has sensibly acknowledged that “the Chenery doctrine is not applied inflexibly” and that “the doctrine does not require a remand to the agency if it is clear that the agency would have reached the same ultimate result had it considered the new ground.” Fleshman v. West, 138 F.3d 1429, 1433 (Fed.Cir.1998) (quotations omitted).2
Where, as here, however, the exception approved of in Fleshman eliminates an agency’s discretion to interpret the statutes it is charged with administering, I would vacate the decision of the Court of International Trade and remand the matter to the agency to interpret the statute in the first instance. The majority here does not simply uphold the decision of Customs, but rather discerns the purpose of section 1675c(b)(l) by its own accord. Customs’ outcome, therefore, is not simply permissible — it is now and forever will be mandated by the court’s action, which removes the necessary flexibility of policy interpretation that the agency may require in resolving the ambiguity. Courts should not take it upon themselves to usurp the administrative agency of its delegated authority as the agency is in a better position than this court to cognoscere causas and set the appropriate policy directive. I therefore respectfully dissent.

. Customs also agrees that neither the Byrd Amendment nor its regulations address the situation before the court. See Letter from Michael T. Schmitz, Ass't Comm'r, Office of Regulations and Rulings, United States Customs Service, to Jay P. Urwitz, Hale and Dorr, LLP (Dec. 4, 2002) (explaining that "[t]he [Byrd Amendment] does not address whether distributions may be made to successor companies” and that its "position limits Customs successor regulation” by "ba-lanc[ing] the expressed remedial purpose of the statute ... with the express language of the [Byrd Amendment] disqualifying even a company acquired by a company related to a company that opposed an investigation.”); see also Brief of Customs at 24 ("[T]his is a case where customs is interpreting its own regulation.”).


. I suspect that the Chenery difficulties associated with the action the Court takes today played a role in the government's tactical decision to defend Customs’ stated reasoning on appeal rather than attempting to substitute a new legal theory for the administrative decision.